 



Exhibit 10.1
DEL MONTE FOODS COMPANY
PERFORMANCE SHARES
AGREEMENT
     This Performance Shares Agreement (the “Agreement”) contains the terms and
conditions under which the Compensation Committee of the Board (the
“Committee”), on behalf of Del Monte Foods Company (the “Company”), has granted
to you, [EMPLOYEE NAME] (the “Participant”), as of [Month 00, 0000] (the “Grant
Date”), and pursuant to the Del Monte Foods Company 2002 Stock Incentive Plan
(the “Plan”), units representing the Common Stock of the Company known as
“Performance Shares,” in order to encourage you to continue to contribute to the
Company’s growth and success.
     1. Grant of Performance Shares. The Performance Shares award consists of a
maximum award of 000,000 units (with a target award of 000,000 units)
representing shares of the Common Stock of the Company, which the Company has
granted to the Participant as of the date hereof as a separate incentive in
connection with his or her service to the Company and not in lieu of any salary
or other compensation for his or her services. The Performance Shares also shall
include any new, additional, or different securities or units representing such
securities the Participant may become entitled to receive with respect to such
Performance Shares by virtue of any increase or decrease in the number of issued
shares of Common Stock resulting from a subdivision or consolidation of shares
of Common Stock, or the payment of a stock dividend (but only on shares of
Common Stock), or any other increase or decrease in the number of such shares
effected without receipt or payment of consideration by the Company, or any
change in the capitalization of the Company pursuant to Section 10(b) of the
Plan, or by virtue of any Change of Control or other transaction pursuant to
Section 10(c) of the Plan. The Performance Shares shall be subject to the
Restrictions pursuant to Section 3 of this Agreement.
     2. Participant’s Account; Certain Rights in Respect of Performance Shares.
          (a) The Performance Shares granted to the Participant shall be entered
into an account in the Participant’s name. This account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the number of shares of Common Stock to be paid to or in
respect of the Participant pursuant to this Agreement.
          (b) During the period before the release of the Restrictions on the
Performance Shares as provided in Section 4, the Participant shall have no
voting rights in respect of the Performance Shares.
          (c) As set forth in Section 5 below, stock equivalent units held in
the Participant’s account pursuant to Section 5 shall accrue dividend
equivalents that will be credited in the form of additional stock equivalent
units, based on the Fair Market Value of Common Stock on the date the dividend
is issued.
     3. Restrictions. Prior to their release from the Restrictions as set forth
in Section 4 below, all Performance Shares held for or in respect of the
Participant, and the shares of Common Stock that such Performance Shares
represent, may not be assigned, transferred, or otherwise encumbered or disposed
of by the Participant.

 



--------------------------------------------------------------------------------



 



     4. Release of Performance Shares from Restrictions.
          (a) Subject to the provisions of this Section 4, the Restrictions
shall cease to apply to the Performance Shares granted under this Agreement or
the Performance Shares shall be forfeited upon the first day after the Company
files its annual report on Form 10-K for the last fiscal year in the performance
period defined below in Section 4(b), or shall vest in their entirety upon the
earlier occurrence of a Change of Control. Upon the release of the Performance
Shares from the Restrictions (except if receipt of the Performance Shares is
deferred as provided in Section 5), the Participant shall be paid the value of
his or her account in the form of Common Stock. No fractional shares of Common
Stock will be issued. If the calculation of the number of shares of Common Stock
to be issued results in fractional shares, then the number of shares of Common
Stock will be rounded up to the nearest whole share of Common Stock.
          (b) The Committee, in its sole discretion, has established target
performance goals based on the Company’s Relative Total Shareholder Return
(“RTSR Targets”), which will be measured over a three (3)-fiscal year
“performance period” commencing on [Date] through [Date]. The Committee, in its
sole discretion, shall define a peer group of companies (the “Comparator
Group”), either within or without the Company’s industry, against which the
Company’s Total Shareholder Return will be compared to determine Relative Total
Shareholder Return (“RTSR”). The Comparator Group shall be identified as soon as
practicable on or after the date of this Agreement (but in no event later than
90 days after the beginning of the performance period). The Comparator Group,
the RTSR Targets or the Performance Shares award may be adjusted by the
Committee from time to time, in its sole discretion, to the extent necessary in
order to reflect a change in corporate capitalization, such as a stock split or
dividend, or a corporate transaction, such as any merger, consolidation,
separation (including a spinoff or other distribution of stock or property by
the Company), reorganization, or any partial or complete liquidation by the
Company, as provided by Sections 10(b) or 10(c) of the Plan, to take account of
events such as mergers, consolidations, dispositions, separations (including any
spinoffs or other distributions of stock or property), reorganizations,
bankruptcies, any partial or complete liquidations, changes in corporate
capitalization (such as stock splits or dividends) and other significant
business changes affecting any member of the Comparator Group, or to take
account of any other items described in Section 9(b) of the Plan; provided,
however, that to the extent that any such adjustments affect awards to “covered
employees” (as such term is defined in Section 162(m) of the Code), they shall
be prescribed in a manner that strives to meet the requirements of Section
162(m) of the Code. Any adjustment to the RTSR calculation to account for
changes in the Comparator Group, including changes in the capitalization of
Comparator Group companies (due to stock splits, mergers, spin-offs, etc. of the
Comparator Group companies), will be made at the sole discretion of the
Committee.
Based on the Company’s level of achievement of the RTSR Targets, the
Restrictions shall cease to apply to the Performance Shares or the Performance
Shares shall be forfeited, according to the following matrix:

2



--------------------------------------------------------------------------------



 



Vesting of Performance Shares based on Achievement of RTSR Targets

      Relative Total Shareholder Return:     Company Performance   Percentage of
Percentile   Target Award Vested
>75th Percentile
       150 %
>68.75, but <75
  125
>62.5, but <68.75
  100
>56.5, but <62.5
     75
>50, but <56.5
     50
<50
      0

The Committee shall have sole discretion to determine which RTSR Target has been
achieved (if any) and whether the Restrictions shall be released from any or all
of the Performance Shares. The Committee’s determinations pursuant to the
exercise of discretion with respect to all matters described in this paragraph
shall be final and binding on the Participant.
          (c) Upon the termination of the Participant’s employment by reason of
Disability or death, the Performance Shares held by such Participant or his or
her designated beneficiary (as applicable) shall continue to vest at the time
and in the amounts (if any) set forth pursuant to paragraph (a) of this
Section 4, and Common Stock that is distributed on account of Performance Shares
that become vested (if any) shall be distributed to the Participant or his or
her designated beneficiary (as applicable) subject to Section 6, below.
          (d) Upon the termination of the Participant’s employment by reason of
Retirement, the Performance Shares shall cease to apply on a pro-rata basis
pursuant to the Company’s pro-rata vesting policy in effect at the time of
Retirement; provided further, that in the case of Retirement, the maximum number
of Performance Shares that may vest shall be that

3



--------------------------------------------------------------------------------



 



number, if any, that would have vested as set forth in Section 4(b) above
following the Participant’s Retirement on the basis of the degree to which the
RTSR Target has been achieved.
          (e) Upon the termination of the Participant’s employment for any
reason other than Disability, death or Retirement, the Performance Shares shall
be forfeited by the Participant to the Company; provided that, for Participants
(i) covered under the Executive Severance Policy or (ii) who are parties to an
employment agreement with the Company or a Subsidiary of the Company, in the
case of termination of employment without Cause or resignation for Good Reason
(as defined in the applicable employment agreement), these Performance Shares
will be treated under such policy or employment agreement; provided further,
that in the case of either (i) or (ii) above, the maximum number of Performance
Shares that may vest shall be that pro-rated number, if any, that would have
vested as set forth in Section 4(b) above following such termination on the
basis of the degree to which the RTSR Target has been achieved.
     5. Deferral. The Committee has the right to determine, in its sole
discretion, whether and in what manner Participants shall be permitted to elect
to defer the receipt of a distribution of Common Stock in respect of the
Performance Shares under a deferral plan of the Company, in which case, after
the Restrictions are released, the Performance Shares would remain as stock
equivalent units in the Participant’s account. Stock equivalent units held in
the Participant’s account pursuant to this Section 5 shall accrue dividend
equivalents that will be credited in the form of additional stock equivalent
units to the Participant’s account, based on the Fair Market Value of Common
Stock on the date the dividend is issued. At the end of the deferral period, all
stock equivalent units will be converted and distributed to the Participant in
the form of Common Stock. No fractional shares of Common Stock will be issued.
If the calculation of the number of shares of Common Stock to be issued results
in fractional shares, then the number of shares of Common Stock will be rounded
up to the nearest whole share of Common Stock.
     6. Designation of Beneficiary. The Participant may designate a beneficiary
or beneficiaries to whom, along with all other grants or awards made to the
Participant under the Plan, unvested Performance Shares or Common Stock that is
distributed on account of Performance Shares that become vested following the
Participant’s death shall be transferred. A Participant shall designate his or
her beneficiary by executing the “2002 Stock Incentive Plan Beneficiary
Designation and Spousal Consent Form” and returning it to the Corporate
Secretary. Any form so submitted shall replace, in respect of all grants or
awards made to the Participant under the Plan, any previous version of the same
form the Participant may have submitted to the Corporate Secretary. A
Participant shall have the right to change his or her beneficiary from time to
time by executing a subsequent “2002 Stock Incentive Plan Beneficiary
Designation and Spousal Consent Form” and otherwise complying with the terms of
such form and the Committee’s rules and procedures, as in effect from time to
time. The Committee shall be entitled to rely on the last “2002 Stock Incentive
Plan Beneficiary Designation and Spousal Consent Form” submitted by the
Participant, and accepted by the Corporate Secretary, prior to such
Participant’s death. In the absence of such designation of beneficiary, unvested
Performance Shares or Common Stock that is distributed on account of Performance
Shares that become vested following the Participant’s death will be transferred
to the Participant’s surviving spouse, or if none, to the Participant’s estate.
If the Committee has any doubt as to the proper

4



--------------------------------------------------------------------------------



 



beneficiary, the Committee shall have the right, exercisable in its sole
discretion, to withhold such payments until this matter is resolved to the
Committee’s satisfaction.
     7. Taxes. The Company may, in its discretion, make such provisions and take
such steps as it may deem necessary or appropriate for the withholding of all
federal, state, local and other taxes required by law to be withheld with
respect to the vesting of any Performance Shares or the distribution of Common
Stock on account of the vesting of any Performance Shares, including, but not
limited to, withholding shares of Common Stock granted under this Agreement
equal in value to such withholding taxes, deducting the amount of such
withholding taxes from any other amount then or thereafter payable to the
Participant, or requiring the Participant or the beneficiary or legal
representative of the Participant to pay in cash to the Company the amount
required to be withheld or to execute such documents as the Company deems
necessary or desirable to enable it to satisfy its withholding obligations.
     8. No Special Rights; No Right to Future Awards. Nothing contained in this
Agreement shall confer upon any Participant any right with respect to the
continuation of his or her service with the Company, or any right to receive any
other grant, bonus, or other award.
     9. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of its
Corporate Secretary, at One Market @ the Landmark, San Francisco, CA 94105, or
at such other address as the Company may hereafter designate in writing.
     10. Other Benefits. The benefits provided to the Participant pursuant to
this Agreement are in addition to any other benefits available to such
Participant under any other plan or program of the Company. The Agreement shall
supplement and shall not supersede, modify, or amend any other such plan or
program except as may otherwise be expressly provided.
     11. Plan Governs. This Agreement is subject to all of the terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern. Capitalized terms and phrases used and not
defined in this Agreement shall have the meaning set forth in the Plan.
     12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
principles of conflicts of laws.
     13. Committee Authority. The Committee shall have all discretion, power,
and authority to interpret the Plan and this Agreement and to adopt such rules
for the administration, interpretation, and application of the Plan as are
consistent therewith. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Participant, the Company, and all other interested persons, and shall
be given the maximum deference permitted by law. No member of the Committee
shall be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.
     14. Captions. The captions provided herein are for convenience only and are
not to serve as a basis for the interpretation or construction of this
Agreement.

5



--------------------------------------------------------------------------------



 



     15. Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
     16. Definitions. For purposes of this Agreement, words and phrases bearing
initial capital letters shall have the meanings assigned in the Plan, and the
following words and phrases shall have the following meanings unless a different
meaning is plainly required by the context:
          (a) “Restrictions” means those restrictions on the Performance Shares
set forth in Section 3.
          (b) “Relative Total Shareholder Return” means the percentile ranking
for the Company’s Total Shareholder Return (TSR) as compared to the TSR of the
companies in the Comparator Group.
          (c) “Total Shareholder Return” means, for the stock of the Company or
any stock of a Comparator Group company, the number determined by
(1) subtracting the average of the closing prices or, for days on which no
trading occurred, the last bid prices for each business day during a specified
calendar month on the stock’s principal exchange or national over-the-counter
market quotation system (the “Average Closing Price”) from the sum of (x) the
Average Closing Price of that stock for a subsequent specified calendar month
(adjusted for stock splits, recapitalizations, or similar events) and (y) all
dividends paid between the first day of the first specified month and the last
day of the second specified calendar month and (2) dividing the result obtained
in step (1) by the Average Closing Price for the first specified calendar month.

          DEL MONTE FOODS COMPANY   PARTICIPANT
 
       
By:
       
 
       
Title:
  Vice President, Human Resources   EMPLOYEE NAME

6